WALKER, Circuit Judge
(concurring). I concur in the result announced in the foregoing opinion, and do not dissent from any of the views expressed therein. It does not, however, seem to me that the record in the case is such as to require a decision of the principal question passed on in that opinion.
There is nothing in the record to show that the existence of the deed of trust was disclosed otherwise than by a mention of it in the bank*45rupt’s schedule. The schedule is not required to be looked to for information as to an incumbrance on property or for a claim to it_ otherwise undisclosed. So it did not give constructive notice of the incum-brance. Indeed, there is no claim that the mention of the deed in the schedule gave constructive notice to any one of its existence. And it is not made to appear by the record that the trustee actually knew of this part of the contents of the bankrupt’s schedule, or that in fact he ever saw or examined the schedule, or, at any rate, that part of it which mentioned the deed of trust. The trustee, no more than a creditor, is to be presumed to have knowledge or notice of a fact shown only in an instrument at which he is not required to look for information as to the state of the title. There is no more reason for assuming that he in fact learned of the existence of the deed of trust by an examination of the schedule than there would be to assume that he learned of its existence from a record with notice of which the law did not charge him. Pacific State Bank v. Coats, 205 Fed. 618, 123 C. C. A. 634, Ann. Cas. 1913E, 846.
So, assuming that the trustee’s knowledge of the existence of the deed of trust would have made it effective as against the bankrupt estate and its creditors represented by him; the court below properly ruled that it was not so effective because the record failed to show that the trustee had either constructive notice of it or actual knowledge or notice of it. It seems to me that the principal question passed on in the opinion is not presented, because of the absence of any evidence in the record tending to prove that the trustee had any actual knowledge or notice of the fact that such a deed of trust had been made.